DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 52 and 55 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses the limitation of the rigid connector having an immutable length when attached to the first and second panels but the specification as originally filed fails to provide any details about a length of the connectors and as such fails to show the applicant had possession of this feature at the time of filing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 11, 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh (KR20170053185A) and Hu (7967656).  Roh discloses a humanoid robot toy formed from first and second separate panels that define distinct regions of an exterior surface of a head framework of the robot that can be placed in first or second permanently fixed spatial relationships of a plurality of possible spatial relationships by means of apertures that have a range of variability corresponding to anatomical features of the robot by enabling changes in a distance between panels, an angular offset between panels or a spatial relationship of adjacent edges of the panels to provide different visual appearances distinguishable by a human depending on whether the same panels are placed in either the first or second spatial relationships that can provide for a gap between panels that can be have filler blocks placed in the gap to provide structural reinforcement (Fig. 1, Description of Embodiments paragraphs 8-11).  Roh discloses the basic inventive concept with the exception of using rigid connectors of immutable length.  Hu discloses toys formed from panels with apertures to define an exterior framework that can be connected in a plurality of permanently fixed spatial relationships based on the apertures by enabling changes in a distance or angular offset between panels by means of rigid connectors of immutable length (16) that are used to immovable secure at least first and second panels together to provide different visual appearances distinguishable by a human depending on whether the same panels are placed in either the first or second spatial relationships and are capable of having a gap between edges with an area smaller than a surface area of one of the panels (abstract, Fig. 1).  Since both Roh and Hu disclose toys constructed from panels, it would have been obvious to one of ordinary skill in the art to configure the panels of Roh for connection using immutable length rigid connectors for the predictable result of enabling the panels to be secured together in a variety of configurations to create a stable framework for the toy that can have an alterable appearance.  The examiner further notes that with regard to the plurality of possible spatial relationships and the spatial relationships causing multiple robots to resemble each other or have different appearances is merely a recitation of intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Allowable Subject Matter
Claims 12, 14, 16-18, 20-27, 53 and 54 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose the robot having an individualized appearance visually perceptible to a human as set forth in claim 12 because although robots having a process, motor and housing formed from first and second panel structural components each having a perimeter and ab edge connected by first and second rigid connectors to create an unchanging outer surface when the panels are connected by the connectors such that the first connector connects first ends of the edges at a first distance and the second connector connects second ends of the edges at a second distance greater than the first distance to create an angular offset between the edges of the panels where one of the distances is smaller than a length of the edge of the first panel since the closest prior art having connectable panels with rigid connectors either positions the panels to overlap each other for connection or to be positioned with the connected edges parallel to each other.
The prior art also failed to disclose the system of claim 22 which includes a first component positioner and a second component positioner that respectively moves first and second panels and further includes a connector applicator that fixedly attaches in an immovable manner the panels to create robotic appearances for first and second robots as set forth in the claims since the prior art robots having connected panels to change appearances of the robot are configured for assembly by a user without additional components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2019/0105783, 2016/0375371, 2016/0151909, 2013/0061709, 2009/0247045, 2008/0220689 and patents 6146721 and 3355837.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711